Citation Nr: 1316887	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  10-00 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for cervical degenerative disc disease with disc herniation, claimed as residuals of neck injury.

4.  Entitlement to service connection for headaches claimed as secondary to neck injury.

5.  Entitlement to service connection for bilateral shoulder condition claimed as secondary to neck injury.

6.  Entitlement to service connection for anxiety and depression.

7.  Entitlement to service connection for diabetes mellitus type II to include as due to herbicide exposure.

8.  Entitlement to service connection for peripheral neuropathy of the lower extremities to include as due to herbicide exposure.

9.  Entitlement to service connection for peripheral neuropathy of the upper extremities to include as due to herbicide exposure.

10.  Entitlement to service connection for erectile dysfunction to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to January 1970 and March 1971 to December 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from two rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio dated in October 2008 and February 2009.  

The Veteran was also scheduled for a video hearing in March 2013 but he did not appear.  VA regulations provide that if the Veteran fails to appear for a scheduled hearing then the case will proceed as though the request for hearing had been withdrawn.  38 C.F.R. § 20.705.
	
The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his May 2008 claim the Veteran sought service connection for hearing loss, tinnitus, neck injury and residuals, including a bilateral shoulder condition and headaches; anxiety or depression; and residuals of herbicide exposure, to include diabetes mellitus type II, peripheral neuropathy of the upper and lower extremities, and erectile dysfunction.  For reasons discussed below all of these claims are remanded to the RO/AMC.  The Board will address each of these claims in turn.

Hearing Loss and Tinnitus

The Veteran is currently seeking service connection for bilateral hearing loss and tinnitus which he believes are the result of noise exposure while in the Air Force.  The Veteran served on active military duty from April 1966 through January 1970 and March 1971 through December 1974.  His DD-214 reflects he served as an airplane maintenance specialist.  Therefore, the Board acknowledges that the Veteran was exposed to very loud noises while in service, such as aircraft noise.  38 U.S.C.A. § 1154(a).  However, noise exposure in the military alone is not sufficient grounds for service connection.  Rather, the military noise exposure must cause the claimed hearing loss and/or tinnitus.

The Court of Appeals for Veterans Claims (Court) has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss." Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Board has reviewed the Veteran's service treatment records, which included the reports of several audiograms.  However, the results of each of these audiograms reflect the Veteran had normal hearing as defined by the Court.  An additional audiogram performed during the Veteran's service with the reserves in August 1981, more than five years after his separation from active military service, reflects the Veteran still had normal hearing acuity.

However, in his December 2008 written notice of disagreement the Veteran stated his bilateral hearing loss and tinnitus came from working on the flight line ten to twelve hours per day during his military service.  He also stated, "The ringing in my ears has become more pronounced."  As such, the Veteran has provided lay evidence regarding his current conditions of hearing loss and tinnitus.

The Court has held that as a lay person the Veteran is competent to report what comes to him through his senses, such as loss of hearing acuity or ringing in his ears.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (specifically holding tinnitus is a type of disorder associated with symptoms capable of lay observation).  As such, the Veteran is competent to report evidence of a current disability of hearing loss and tinnitus.

Despite his competent lay evidence, no VA examination was provided in regards to the Veteran's claim for service connection for hearing loss and tinnitus.  VA regulations provide that an examination shall be required if the record contains competent lay evidence of a current disability or persistent symptoms of a disability, establishes the Veteran suffered any event, injury, or disease in service, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The Board finds the Veteran has provided competent lay evidence as to his ongoing symptoms of hearing loss and tinnitus, and the evidence establishes he was exposed to acoustic trauma during military service.  As such, VA regulations require a VA examination be provided.  As such, the Veteran's claims for service connection for hearing loss and tinnitus are remanded for a VA examination.



Residuals of a Neck Injury

Similarly, no VA medical examination was provided for the Veteran in his claims for service connection for residuals of a neck injury, to include a current neck condition, bilateral shoulder condition, and headaches.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  As will be discussed further, the Board finds the Veteran's claims for residuals of a neck injury meets the standard established in McLendon and as such a VA examination is required.

Medical evidence of record includes the report from a July 2003 MRI of the Veteran's cervical spine (neck area) which revealed a large central disc extrusion at C4-5 and broad disc protrusion at C6-7.  In addition, a medical treatment record from July 2010 listed cervical disc disease on the list of the Veteran's chronic problems.  As such, the record contains evidence the Veteran currently has a neck disability.  

In addition, review of the service treatment records reflect that in September 1974, during active duty, the Veteran sought treatment for pain in his neck and was diagnosed with a muscle spasm of the neck.  As such, there is some evidence establishing an in-service injury or disease of the Veteran's neck.  In addition, the Board finds the evidence of record is insufficient to determine if the Veteran's current neck condition may be related to an in-service event.  As such a VA examination is required.  In addition, the Board finds the Veteran's claims for service connection for headaches and a bilateral shoulder condition as residuals of his neck condition are intertwined issues and must also be remanded.




Anxiety or Depression

Additionally, the Board finds a medical examination is also required for the Veteran's claim for service connection for anxiety or depression.  The Board notes the evidence of record does not include evidence the Veteran sought treatment for anxiety, depression, or any other psychiatric condition during or after service.  However, the record does contain written 'buddy statements' from three individuals in support of the Veteran's claim, all dated in September 2008.  The first statement is from C.L. who served in Thailand and Germany with the Veteran in the Air Force.  He stated that during their service together he observed the Veteran began to abuse alcohol, develop poor judgment, and began experiencing difficulties associating with other individuals.  The other two statements are from the Veteran's sisters.  Each sister reported the Veteran was different after his service in the Air Force.  They stated after the Veteran returned home he began exhibiting anger, depression, and drug and alcohol abuse not present before his military service.  The sisters also stated these conditions continued until present day.  As such, the Board finds these statements are evidence that the Veteran may have developed symptoms of a psychiatric condition during service which continued to the present.  Therefore, the Board finds a VA examination is required.

Residuals of Herbicide Exposure

Finally, the Board finds additional development is required regarding the Veteran's claim for service connection for residuals of herbicide exposure, including diabetes mellitus type II, peripheral neuropathy of the upper and lower extremities, and erectile dysfunction.  VA regulations provide that if the Veteran was exposed to herbicide agents and develops certain diseases listed at 38 C.F.R. § 3.309(e) manifest to 10 percent or more at any time after service the disease shall be presumed to have been incurred in or aggravated by service.  38 C.F.R. § 3.307.  The list at 38 C.F.R. § 3.309(e) includes diabetes mellitus type II and peripheral neuropathy.  In addition, post-service treatment records from December 2001 and March 2008 reflect the Veteran had diabetes mellitus type II.  As such, if the Veteran was exposed to herbicides during service his diabetes mellitus type II may be presumed connected to his military service.  

Review of the Veteran's service treatment records establish he served in Thailand at the Takhli Royal Thai Air Force Base during the Vietnam era.  Takhli is included on the list at M21-1MR Part IV, Subpart ii, Chapter 2, Section C, paragraph 10.q of bases at which herbicides were used near the fenced-in perimeters of the base.  As such, exposure to herbicides is presumed if the Veteran served along the perimeter of the listed bases in Thailand during the Vietnam era.  The Veteran's duties as an airplane mechanic did not necessarily place him near the perimeter, however, based on a review of the record it does not appear the VA has made any attempt to determine if other military personnel records, such as performance evaluations, establish the Veteran otherwise served near the perimeter of the Takhli Royal Thai Air Force Base.  As such, the Board finds further development is necessary in the Veteran's claim for service connection for residuals of herbicide exposure, including diabetes mellitus, type II.

In addition, the Board notes the Veteran has claimed his peripheral neuropathy and erectile dysfunction are both secondary to his diabetes mellitus type II.  Therefore, the Board finds these conditions are intertwined issues and must also be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VA examination to determine the nature and etiology of his current hearing loss and/or tinnitus, if any.  The claims folder must be made available to the examiner for review in conjunction with the examination.  Any required tests and studies must be accomplished, and clinical findings must be reported in detail and correlate to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided.

Consistent with the factual history of the Veteran's in-service noise exposure and current hearing acuity, the examiner should provide an opinion as to the following question:

Is it as likely as not (50 percent or greater) that the Veteran's current hearing loss and/or tinnitus, if any, were caused by his active military service?

2.  Provide the Veteran with a VA examination to determine the nature and etiology of his cervical spine condition.  The claims folder must be made available to the examiner for review in conjunction with the examination.  Any required tests and studies must be accomplished, and clinical findings must be reported in detail and correlate to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided.

Consistent with the factual history of the Veteran's cervical spine condition, the examiner should provide an opinion as to the following questions:

a) Is it as likely as not (50 percent or greater) that the Veteran's current cervical spine disease was caused by his active military service?  In answering this question the examiner should specifically consider the Veteran's September 1974 in-service treatment for muscle spasm of the neck.

b)  Is it as likely as not (50 percent or greater) that the Veteran's current chronic headache or bilateral shoulder disabilities, if any, were caused by his active military service?  If, and only if, the examiner determines the cervical spine disability is related to service, then the examiner should also opine as to whether the Veteran's current chronic headache or bilateral shoulder disabilities, if any, were caused by his cervical spine disability.

3. Provide the Veteran was a VA examination to determine the nature and etiology of his current psychiatric condition, if any.  The claims folder must be made available to the examiner for review in conjunction with the examination.  Any required tests and studies must be accomplished, and clinical findings must be reported in detail and correlate to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided.

Consistent with the factual history of the Veteran's psychiatric condition, the examiner should provide an opinion as to the following questions:

a)  Does the Veteran currently have an acquired psychiatric condition, to include anxiety or depression?  

b) If so, is it as likely as not (50 percent or greater) that the Veteran's current psychiatric condition was caused by his active military service?

4. The RO/AMC should obtain the Veteran's military personnel records.

5.  After completion of the foregoing readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


